Citation Nr: 0016819	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to the assignment of a rating higher than 30 
percent for Posttraumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran's PTSD is manifested by considerable social and 
industrial impairment. 


CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent, but 
not in excess of 50 percent, for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award dated October 1995.  Accordingly, his 
claim must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  This obligation was 
satisfied by the examinations and records described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed. 
When a law or regulation changes while case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore the 
Board will analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

Prior to the regulatory changes, the veteran's service-
connected PTSD was evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code 9411.  Under this regulatory scheme, the 
severity of a psychiatric disability was determined based on 
the effect of actual symptomatology on social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996). 

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain or retain 
employment.

A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired. By reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 30 percent evaluation was warranted where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people. The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  VAOPGCPREC 9-93; 
59 Fed.Reg. 4752 (1994).  The Board and the RO are bound by 
this interpretation of the term "definite." 38 U.S.C.A. § 
7104(c).

The post-November 1996 criteria and the applicable ratings 
call for the following ratings.  A 70 percent evaluation is 
warranted where symptomatology causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routing activities, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.

A 50 percent evaluation is authorized where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The medical evidence here consists of VA outpatient medical 
records and VA examination reports.  The Board observes at 
the outset that the veteran's service medical records do not 
show any psychiatric disability, although the veteran was 
court martialed for being drunk on sentinel duty and leaving 
that position before being relieved.

In July 1995, the veteran presented for VA outpatient 
treatment care desiring medications to treat PTSD and other 
situational symptoms.  At that time, the veteran indicated 
that he had unresolved feelings from service in Vietnam and 
that he has had problems with easily losing his temper.  He 
also reported depression, nightmares and alcohol abuse.  He 
was not suicidal or homicidal but he was angry.  The veteran 
also reported that he had had seven jobs in the prior 2 
years.

In an intake evaluation for PTSD treatment in September 1995, 
the veteran was more thoroughly assessed.  His subjective 
complaints consisted of social isolation, anger, 
irritability, lack of energy, and difficulty sleeping.  He 
also endorsed symptomatology of nightmares, flashbacks, 
feelings that he would rather be dead and difficulty 
concentrating.  The veteran was well groomed and his speech 
was clear and coherent.  Thought processes were goal oriented 
and there were no reports of hallucinations or delusions.  
There were no suicidal or homicidal ideations.  He was 
diagnosed with PTSD and major depression and assigned a 
Global Assessment of Functioning (GAF) score of 50 denoting 
serious symptoms.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (which VA has adopted at 38 
C.F.R. § 4.125 (1999)).  

In an October 1995 treatment note, the veteran was noted to 
have a negative self-image and was found to be severely 
depressed.  He was worried and pessimistic with feelings of 
lack of self worth.  He was also very anxious at that time 
and obsessions and phobias were deemed likely at that time.

Later, in March 1996, the veteran's PTSD was again described 
thoroughly.  He indicated that he had a long marriage with 
his current wife.  He also described some of the stressful 
events in service and provided more detail on his work 
experience.  He stated that when he came back from Vietnam he 
worked at a large corporation for 15 years before quitting 
after being passed over for a promotion.  He said he had a 
number of jobs over the past few years but had problems 
dealing with authority.  He was nicely dressed and his mood 
was anxious.  He had a depressed affect and was not homicidal 
or suicidal.  He did have death fantasies, however.  There 
was no psychosis noted and the veteran was diagnosed with 
PTSD.

The veteran underwent a VA examination in May 1997 wherein he 
again indicated his hit or miss work experience since 
quitting his 15-year job.  He complained of trouble sleeping 
with troubling nightmares.  He was socially isolated and 
tended to drink at home.  He had problems with the smell of 
blood or unsanitary conditions as these things reminded him 
of Vietnam.  He indicated that he bathed up to three times a 
day and washed his hands too many times in one day.  He also 
checked the doors at his home many times in a day.  He was 
appropriately dressed and on time for the interview.  He had 
good eye contact and was moderately anxious during the 
session as he tapped his fingers and toes.  His mood was 
anxious and concerned.  Affect appeared constricted and the 
veteran denied homicidal or suicidal ideation.  He also 
denied any auditory or visual hallucinations.  Thought 
process was goal directed and thought content was significant 
for feelings of helplessness, frustration, anger, 
irritability, and obsessive compulsions.  The veteran was 
oriented to person, place and time.  He was diagnosed with 
chronic PTSD, obsessive-compulsive disorder and alcohol 
abuse.  He was assigned a GAF score of 55 denoting moderate 
symptoms and the examiner added that the alcohol abuse was 
secondary to the PTSD in that the veteran began drinking to 
deal with insomnia and PTSD.  The PTSD appeared to have 
affected the veteran's employment and the GAF score was 
pertinent to the PTSD, obsessive-compulsive disorder and the 
alcohol abuse.

In March 1998, at a General Medical Examination, the 
veteran's PTSD was not assessed.  However, in April 1998 VA 
outpatient treatment notes, the veteran reported that he was 
socially isolated and angry.  His sleep was fragmented but he 
had no suicidal or homicidal ideation.  Similarly, in October 
1998 treatment notes, the veteran reported for refills of his 
medications and was found to be in a fair mood with no 
homicidal or suicidal ideation.  The veteran reported 
continuing troubles initiating and maintaining sleep in March 
1999 treatment notes.  He indicated that he was drinking and 
not working at that time.  He had a constricted affect but 
was not homicidal or suicidal.  Sleep apnea was found as 
well.

Finally, the veteran underwent a VA examination in August 
1999.  At that time, the veteran indicated that he was 
currently working for the Post Office at about 30 hours per 
week.  The veteran felt that his PTSD hindered his ability to 
get a good job and good job placement.  However, the veteran 
had not lost any time from work in the last 12 months and he 
prided himself that he had only lost 2 days in his 
employment.  He continued to have trouble sleeping and the 
examiner noted that the veteran had a variable work schedule 
that included nights and that this schedule most likely 
affected his sleep.  The veteran also indicated that he had 
an inability to love and have a good relationship with his 
wife and family.  The veteran was on time for the interview 
and neatly dressed.  His speech was soft with a normal rate.  
Affect was constricted and mood was depressed.  He denied 
suicidal or homicidal ideation and denied any auditory or 
visual hallucinations.  His thought processes were goal 
directed and thought content was significant for feelings of 
frustration and some depression over his current financial 
situation.  The veteran was oriented to person, place and 
time.  The diagnosis of PTSD was established with associated 
symptoms of obsessive compulsive disorder and alcohol 
dependence.  

The examiner also made certain specific findings that the 
veteran had no impairment of his thought processes or 
communication, no delusions and no inappropriate behavior.  
The veteran was further able to maintain personal hygiene and 
was oriented.  He had no memory loss, was soft spoken, linear 
and goal directed and had no panic attacks.  He was depressed 
due to his current financial situation but with no impaired 
impulse control.  He did have a sleep impairment.  He was 
assigned a GAF score of 55.

It is the decision of the Board that the veteran's PTSD does 
warrant a 50 percent rating under the older set of 
regulations but that a 70 percent evaluation is not warranted 
under either set of regulations.  First, under the older 
regulations, a 50 percent rating is warranted for 
considerable impairment.  The veteran has consistently been 
assigned a GAF score of 50-55, denoting serious to moderate 
impairment.  And, although the veteran is working 30 hours a 
week at the post office, he has considerable problems 
maintaining his relationships with his family and had a prior 
history of occupational problems in that he left many jobs 
after short periods due to problems with authority figures.  

A 70 percent evaluation is not warranted, however.  First, as 
pursuant to the older regulations, the veteran does not seem 
to have the severe impairment necessary for a 70 percent 
evaluation as he has at least maintained his marriage over 
the course of the years and he is working steadily at that 
time.  Since severe impairment is not shown, the 50 percent 
evaluation is considered appropriate under this set of 
regulations.

Similarly, the evidence has not established entitlement to a 
higher rating, at any time, under the criteria set out in the 
new regulations.  For instance, he has not suicidal ideation; 
illogical, obscure or irrelevant speech, near continuous 
panic or depression, impaired impulse control, spatial 
disorientation, neglect of personal hygiene or difficulty 
adapting to stressful circumstances.  Therefore, a 70 percent 
evaluation is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 



ORDER

Entitlement to a rating of 50 percent for the veteran's PTSD 
is allowed.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

